PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board reversingan administrative law judge’s (AL J) order awarding claimant permanent total disability for her work-related condition. She assigns error to the Board’s holding that the ALJ erred in considering vocational expert testimony and claimant’s testimony regarding her motivation to seek work on the ground that the evidence had not been offered in the reconsideration proceeding before the Department of Consumer and Business Services (DCBS). ORS 656.283(7).
Claimant’s first contention, that the procedure set forth in ORS 656.283(7) violates her right to due process under the Fourteenth Amendment to the United States Constitution, has been addressed and rejected in Koskela v. Willamette Industries, Inc., 159 Or App 229, 978 P2d 1018 (1999). Claimant failed to preserve her second assignment of error before the Board that retroactive application of ORS 656.283(7) violated her federal constitutional right to due process. Accordingly, we do not address it.
Affirmed.